     Case 8:19-cv-00991-AB-JEM Document 28 Filed 11/10/20 Page 1 of 1 Page ID #:211



1

2

3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
      EVAN M. HARDY,                            )    Case No. SACV 19-0991-AB (JEM)
12                                              )
                          Plaintiff,            )
13                                              )    ORDER ACCEPTING FINDINGS AND
                   v.                           )    RECOMMENDATIONS OF UNITED
14                                              )    STATES MAGISTRATE JUDGE
      BOARD OF TRUSTEES OF THE                  )
15    CALIFORNIA STATE UNIVERSITY,              )
                                                )
16                        Defendant.            )
                                                )
17

18          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
19    records on file, and the Report and Recommendation of the United States Magistrate
20    Judge. No Objections to the Report and Recommendation have been filed within the time
21    allowed for Objections. The Court accepts the findings and recommendations of the
22    Magistrate Judge.
23          IT IS ORDERED that Judgment shall be entered dismissing the action without
24    prejudice.
25

26    DATED: November 10, 2020
                                                         ANDRE BIROTTE JR.
27                                                  UNITED STATES DISTRICT JUDGE
28
